DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on January 26, 2022:
Claims 1, 4-9 and 11 are pending;
The prior art rejections of record are withdrawn in light of the amendment and Applicant’s remarks.  A new grounds of rejection, necessitated by the amendment is presented herein.
Specification
The disclosure is objected to because of the following informalities: the terms “circle performance” and “circle life” recited throughout the specification may be a typographical error (cycle?). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
hot pressed” in claim 1 is a relative term which renders the claim indefinite. The term “hot pressed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. According to Applicant’s remarks filed January 26, 2022, the wound and hot-pressed aspects to the battery appears significant.  However, neither the claims nor the disclosure provides reasonable guidance as to what conditions are employed which would define the term “hot pressed”.  In addition, the art does not have an art-defined standard for the term.  Temperature, pressure, time and other variables would be necessary to understand the hot-pressed aspect of the invention in the context of the gap providing ability and formula of claim 1.  Since the disclosure does not adequately teach of any conditions for hot pressing of the wound cell, the term is relative and indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6 and 11 are rejected under 35 U.S.C. 103 as obvious over Huang (U.S. Patent Application No. 2003/0194607).
As to claim 1, Huang discloses a lithium polymer/ion battery comprising a cathode plate 18/46, anode plate 16/44 and a separator 20/48 (Figs. 1 and 2). The battery is wound to have flat and arced regions (Fig. 1) and the assembly process includes curing the cells under pressure of 15 PSI at a temperature of 98oC, thereby constituting hot pressing (noting that the instant invention fails to provide any particulars as to what constitutes hot pressing therein).  The battery separator 20 comprising a 2 (para. [0024]) which falls in the range of the coating density of the instant invention and thus anticipates the claimed coating density.  Note that the claimed coating density of 0.1mg/1540.25mm2 to 10mg/1540.25mm2, when converted to mg/cm2, is 0.0065mg/cm2 to 0.65mg/cm2 (1mg/mm2 equals 100mg/cm2, as applied to claim 1).  So the coating of the PVDF polymer of Huang (0.02-0.4mg/cm2 represents a range of about 0.31-6.16mg/1540.25mm2 as applied to claim 1).  As shown in Fig. 1, the battery includes both arced ends and intervening flat portions of the wound assembly.

    PNG
    media_image1.png
    654
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    677
    619
    media_image2.png
    Greyscale

As to claims 4-5, The adhesive organic material is in the form of particles (para. [0023]-[0025] and Example 1) and the particles are an array of similar particles including PDFV by example (Example 1 and paras. [0023]-[0025] as applied to claim 5).  The particles are dispersed in a binder solvent such as acetone, propylene carbonate, etc. (para. [0024] and examples and prior art claim 14 as applied to claim 5).  Huang teaches that the amount of polymer to solvent (binder) may vary from 0.1-80% (para. [0024]) which significantly overlaps the range of claim 4.  Note further that, Example 3 teaches of 10% PVDF in a binder solvent.  Thus the amount of binder solvent to the PVDF organic particles favors the binder solvent and falls within the range of claim 4.
As to claim 6, the base 30 is an inert polymer such as PE, PP, PET, etc. (para. [0023] and Example 1 applied to claim 6).
Huang does not explicitly teach of the particle side D50 of the organic polymer particles in a range from 1 micron to 150 microns and does not explicitly teach that the coating has a gap providing ability which satisfies the formula of claim 1.

Claim 6 of Huang teaches that the polymer particles are characterized by a particle size in the range of 0.01-5 microns.  As the particles formed are limited to this range, the average particle size of these particles would likewise fall in the range from 0.01-5 microns. Such then would encompass an overlap in scope with the lower limit of 1 micron of claim 1.  Therefore, the average particle size of the particles from 0.1-5 microns would overlap or fall near to the lower limit of the range of claim 1 (any difference being minor in value). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In addition, the differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).   There is no clear evidence of criticality between the lower limit of the range of claim 1 and ranges which fall at or near this limit as present in Huang.
Regarding the gap providing ability of claim 1, the gap providing ability is a function of what the claimed separator is capable of achieving specifically when the separator having the particular coating density is employed in the lithium ion battery.  Since the battery separator of Huang has the same base and organic coating have the 
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). 
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
Since the battery separator of Huang has the same base and organic coating have the same density as the instant invention, the separator of Huang will expectedly exhibit the same gap providing ability in a lithium battery as recited in claim 1, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).

Even if any alleged difference in the gap providing ability is shown, given that the separator organic coating has the same properties as the instant invention as discussed above, any alleged differences in such would have been expectedly minor and obvious, absent clear evidence to the contrary. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang, as applied to claim 1 above, as evidenced by Coustier et al. (U.S. Patent No. 6,426,165).
In Huang the adhesive organic material is in the form of particles (para. 24 and Examples) and the particles are an array of similar particles including PDFV by example (Examples and para. 23).  PVDF is expected to have an inherent degree of crystallinity that is less than 85%, typically 50-60% crystalline.
PVDF is a well-known semi-crystalline material that would have had the same relative crystallinity (see Coustier, col. 5 as applied to claim 11).  
Accordingly one of ordinary skill in the art would have reasonably expected that the PVDF materials of Huang to have the same inherent or similar degree of crystallinity 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). 
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is that PVDF has an inherent semicrystalline nature which would have expectedly exhibited the same relative degree of crystallinity (less than 85%) of claim 11, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 
Even if any alleged difference in crystallinity is shown, any alleged differences in crystallinity between the claimed organic particles and the PVDF organic particles of Huang would have been expectedly minor and obvious, absent clear evidence to the contrary. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application No. 2003/0194607) as applied to claim 1 above, and further in view of Zhang et al. (U.S. Patent Application No. 2013/0236765).
Huang does not teach of at least one surface of the substrate of the separator coated with an inorganic coating and the organic coating disposed on the inorganic coating (claim 7), of the organic coating covering 1-95% of the surface of the inorganic coating (claim 8) or the inorganic coating comprising inorganic particles and a binder in the weight ration of claim 9.
Zhang teaches of multilayer separator configurations wherein the separator includes PP/PE/PP base, an inorganic coating and an organic coating atop the inorganic coating (Embodiments) and the organic coating has island shapes and various dimensions, including areas of 0.1microns to 10mm, height of 1-100 microns and coverage 5-95% coverage of the separator base which will effectively result in a 
The organic coating covers the surface of the substrate is 5-95% (prior art claim 8, Embodiments as applied to claim 8). 
The inorganic coating comprises inorganic particles such as aluminum oxide nanopowder and PDVF binder (Embodiments) and the amount of inorganic oxide powder to binder in the embodiments explicitly fall within the weight content ranges of claim 9.
The polymer Li-ion battery separator at least has the advantages as below: 
First, the inorganic matter coating in the separator makes the separator maintain higher thermal stability properties and mechanical properties, which is conducive to endowing the Li-ion battery with good safety performance; also the inorganic matter coating has good electrolyte absorbing capability, which endows the Li-ion battery with better cycle performance (para. [0016]). 
Second, the group of polymer in the organic matter coating in the separator has relatively powerful interaction with that of the electrolyte solvent, which endows the organic matter coating with good electrolyte absorbing and swelling capability; besides, effect of clamping force generated in the course of Li-ion battery processing makes the interface of the Li-ion battery maintain a good stability; meanwhile, the electrode in the Li-ion battery maintains an adequate cohesive force with the separator.  Therefore, the Li-ion battery manufactured by this method has good mechanical properties (para. [0017]). 

The combination of the separator base, inorganic layer and organic coating layer has higher safety performance and mechanical properties as well as higher hardness and smaller distortion. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to include an inorganic coating on the base of the separator of Huang between the separator base and organic coating, as taught by Zhang since it would have provide higher thermal stability properties and mechanical properties, which was conducive to endowing the Li-ion battery with good safety performance; also the inorganic matter coating exhibited good electrolyte absorbing capability, which endowed the Li-ion battery with better cycle performance. 
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1, 4-9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Of note above, Huang teaches of a form of “hot pressing”.  In particular, according to Huang, the battery is wound to have flat and arced regions (Fig. 1) and the assembly process includes curing the cells under pressure of 15 PSI at a temperature oC, thereby constituting hot pressing (noting that the instant invention fails to provide any particulars as to what constitutes hot pressing therein).  
Huang additionally is directed to hot pressing a wound cell assembly wherein the assembly includes a separator with an organic coating having the same coating density as discussed above and has polymer particles in the range of 0.01-5 microns (prior art claim 6).  Thus the D50 of the polymer particles would fall in the range of 0.1-5 microns.  
As the range is close or overlapping with the lower limit of claim 1, and as there is no evidence that the lower limit of 1 micron is critical compared to average particle sizes of less than 1 micron, the overall teachings of Huang appear to overlap and/or fall near to the lower limit of claim 1.  
Thus, the any difference between the lower limit of the range of claim 1 and the D50 range of Huang (falling within the range of 0.01-5 microns as the particles of Huang are bound by this range), would be minor and obvious differences.  In addition, since the polymer particles of Huang are at or near the lower limit of the range of claim 1, the smaller particles of Huang would be expected to achieve the same degree of gap providing ability in the context of the other aspects of the coating of Huang, same polymer, binder, coating density, etc.
For at least these reasons, the claims stand rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/GREGG CANTELMO/Primary Examiner, Art Unit 1725